OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on April 4, 1956 under the name William Francis Mackey, Jr. By order of this court dated August 1, 1977, following a prior disciplinary proceeding, respondent was suspended from the practice of law for a period of three years. By a further order of this court dated August 31, 1977, the suspension was made effective as of October 1, 1977.
In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report and the respondent cross-moves to dis-affirm that report and for a new hearing or, in the alternative, the imposition of no more than a censure in the event that the report is confirmed.
The reporting Justice sustained four charges of professional misconduct against respondent as follows: (1) failing to promptly pay or deliver escrow funds in the amount of $2,500; (2) failing to promptly pay or deliver escrow funds in the amount of $1,500; (3) neglecting to handle a legal matter entrusted to him and failing to promptly pay or deliver escrow funds in excess of $2,000; and (4) failing to compensate the estate of an attorney for legal services rendered to the respondent by the deceased attorney.
After reviewing all of the evidence, we are in full agreement with the findings of the Referee. Therefore, petitioner’s motion to confirm the Referee’s report is granted and respondent’s cross motion is denied in its entirety.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Mollen, P. J., Martuscello, Latham, Damiani and Titone, JJ., concur.